09-4603-cv
Javier v. Deringer-Ney Inc.


                UNITED STATES COURT OF APPEALS
                    FOR THE SECOND CIRCUIT

                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 15th day of April, two thousand eleven.

PRESENT:
             AMALYA L. KEARSE,
             DENNY CHIN
                            Circuit Judges,
             JED S. RAKOFF,
                            District Judge.*

- - - - - - - - - - - - - - - - -x

MARIO A. JAVIER,
          Plaintiff-Appellant,

                  -v.-                                09-4603-cv

DERINGER-NEY INC.,
          Defendant-Appellee.
- - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:            MARIO A. JAVIER, pro se, Hartford,
                                    Connecticut.

FOR DEFENDANT-APPELLEE:             KORI TERMINE WISNESKI (Jean E.
                                    Tomasco, on the brief), Robinson &
                                    Cole LLP, Hartford, Connecticut.




         *
             The Honorable Jed S. Rakoff, of the United States
   District Court for the Southern District of New York, sitting by
   designation.
           Appeal from a judgment of the United States District

Court for the District of Connecticut (Bryant, J.).
           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment is AFFIRMED.

           Plaintiff-appellant Mario A. Javier, proceeding pro se,

appeals from the district court's September 30, 2009, judgment

granting the motion of defendant-appellee Deringer-Ney Inc.

("Deringer-Ney") for summary judgment in this employment

discrimination suit.   We assume the parties' familiarity with the

facts and procedural history of the case.

           We review an order granting summary judgment de novo to

determine whether the district court properly concluded that

there were no genuine issues of material fact and the moving

party was entitled to judgment as a matter of law.    See Miller v.

Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

"In determining whether there are genuine issues of material

fact, we are required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom

summary judgment is sought."   Terry v. Ashcroft, 336 F.3d 128,
137 (2d Cir. 2003) (internal quotation marks omitted).

Nevertheless, "reliance upon conclusory statements or mere

allegations is not sufficient to defeat a summary judgment

motion."   Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

After reviewing the record, we find, for substantially the

reasons stated by the district court, that Javier has not offered

sufficient evidence to permit a rational jury to conclude that

the reasons proffered for terminating his employment at Deringer-

                                -2-
Ney were a pretext for discrimination.    See Vivenzio v. City of

Syracuse, 611 F.3d 98, 106 (2d Cir. 2010); Howley v. Town of

Stratford, 217 F.3d 141, 150 (2d Cir. 2000).

            Javier further claims that the district court erred in

deciding the summary judgment motion before discovery was

complete.   "The management of discovery lies within the sound

discretion of the district court, and the court's rulings on

discovery will not be overturned on appeal absent an abuse of

discretion."   Grady v. Affiliated Cent., Inc., 130 F.3d 553, 561

(2d Cir. 1997).   In his memorandum opposing summary judgment,

Javier claimed that Deringer-Ney failed to comply with his

requests for disclosure and production.    He indicated that

"amendment and[/]or supplementation [of his brief] will be

requested and will follow," but after nearly eight months had

elapsed, Javier had not utilized the tools available to compel

discovery under either the Federal Rules of Civil Procedure or

the district court's individual practices.   See Caidor v.
Onondaga Cnty., 517 F.3d 601, 605 (2d Cir. 2008) ("'[P]ro se

litigants generally are required to inform themselves regarding
procedural rules and to comply with them.'" (quoting Edwards v.

INS, 59 F.3d 5, 8 (2d Cir. 1995))).    The district court did not

abuse its discretion at that point in reaching the merits of the

summary judgment motion under these circumstances.




                                 -3-
          We have considered Javier's other arguments and

conclude they are without merit.        Accordingly, the judgment of

the district court is AFFIRMED.


                              FOR THE COURT:
                              CATHERINE O'HAGAN WOLFE, CLERK




                                  -4-